DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, Claims 12-20 in the reply filed on September 28, 2021 is acknowledged.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub 2003/0102373 “Swartz”, in view of US Pat Pub 2019/0188579 “Manoharan”.

As per Claims 12 and 19, Swartz discloses a method and system, comprising:
training a machine-learning algorithm a transaction log associated with known transactions associated with theft and other known transactions that are not associated with any theft (Swartz: [0095], use prior audit history to estimate a probability that the customer is making a mistake (theft/incorrect scanning) and [0118], artificial neural network (machine-learning algorithm) is used to learn patterns and relationships in data);
receiving an indication that a current transaction that was scanned at a transaction terminal was designated for a partial rescan security check (Swartz: [0018], determining if the customer is to be audited, i.e. items to be re-scanned);
obtaining current transaction features for the current transaction and current transaction identifiers for transaction items scanned for the current transaction (Swartz: [0032], the identity of the shopper along with data indicative of the items selected for purchase are obtained at a host);
providing the current transaction features and current transaction identifiers as input to the machine-learning algorithm (Swartz: [0032], the identity of the shopper along with data indicative of the items selected for purchase are obtained at a host [0033] the host computer has stored in a security criteria memory 214 a plurality of security 
selecting a number from a total number of the transaction items that are to be rescanned at an attendant terminal for the partial rescan security check (Swartz: [0049], The shopper's identification data is used to fetch from the host computer 4 the tally list of items scanned and the data indicative of the number of items to be checked as well as the identity of specific items or types of items to look for in performing the audit process);
identifying select item categories from which the number of the transaction items are to be selected from with the partial rescan security check based on the probabilities from the ranked listing of item categories  (Swartz: [0042] Statistical determination of highly pilfered items (probabilities of ranked listing of item categories), and [0049] The shopper's identification data is used to fetch from the host computer 4 the tally list of items scanned and the data indicative of the number of items to be checked as well as the identity of specific items or types of items to look for in performing the audit process); and
sending a current transaction identifier for the current transaction, the number, and the select item categories to the attendant terminal to process the partial rescan security check (Swartz: [0048]-[0049], The shopper's identification data is used to fetch from the host computer 4 the tally list of items scanned and the data indicative of the number of items to be checked as well as the identity of specific items or types of items to look for in performing the audit process).


receiving as output from the machine-learning algorithm a ranked listing of item categories based on probabilities of theft assigned to each item category for the current transaction.

Manoharan teaches a method and system, comprising:
receiving as output from the machine-learning algorithm a ranked listing of item categories based on probabilities of theft assigned to each item category for the current transaction (Manoharan: [0096], determine the statistical data associated with the particular category based on the most updated data compiled by a rules engine to rate the risk of the received category among the various categories).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Swartz to include ranking the probability of theft for categories of items as taught by Manoharan, when selecting items to be rescanned as taught by Swartz with the motivation of obtaining statistical data related to a particular data type (Manoharan: [0086]).

As per Claim 13, Swartz discloses a method, wherein training further includes obtaining the transaction log as a history of partial rescan transactions that were previously processed through the partial rescan security check and the known transactions and known other transactions were flagged within the history (Swartz: [0043]).

As per Claim 14, Swartz fails to disclose a method, wherein receiving further includes obtaining the indication as a theft score as output from a second machine-learning algorithm.

Manoharan teaches a method, wherein receiving further includes obtaining the indication as a theft score as output from a second machine-learning algorithm (Manoharan: [0075]).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Swartz to include a theft score as taught by Manoharan, when selecting items to be rescanned as taught by Swartz with the motivation of indicating a likelihood of whether the transaction is fraudulent (Manoharan: [0075]).

As per Claim 15, Swartz fails to disclose a method, wherein selecting further includes selecting the number based on the theft score and a percentage of the total number of the transaction items associated with the theft score.

Manoharan teaches a method, wherein selecting further includes selecting the number based on the theft score and a percentage of the total number of the transaction items associated with the theft score (Manoharan: [0075]).



As per Claim 16, Swartz discloses a method, wherein identifying further includes assigning an item category percentage of the number to each select item category based on the probabilities (Swartz: [0042] and [0049]).

As per Claim 17, Swartz discloses a method, wherein sending further sending each item category percentage with the corresponding select item category to the attendant terminal (Swartz: [0049]).

As per Claim 18, Swartz discloses a method, further comprising, instructing the attendant terminal to perform a full rescan of the transaction items for the current transaction when any particular transaction item rescanned at the transaction terminal was unaccounted for in the transaction items scanned at the transaction terminal (Swartz: [0082]).

As per Claim 20, Swartz discloses a system, wherein the partial rescan manager is further configured when executed from the at least one processor to cause the processor to processing comprising: receiving the alert from a second machine-learning 

 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942.  The examiner can normally be reached on M-Th: 9:00-6:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/REVA R MOORE/           Examiner, Art Unit 3687                                                                                                                                                                                             

/FAHD A OBEID/           Supervisory Patent Examiner, Art Unit 3687